825 F.2d 410
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward J. HARBISON, Plaintiff-Appellant,v.Lamar ALEXANDER, et al., Defendants-Appellees.
No. 86-6148
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1987.

ORDER
Before KENNEDY and NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This pro se Tennessee prisoner appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint in which he alleged an intentional deprivation of his personal property.  He requested monetary damages and such other relief as the court deemed just.


3
Upon review, we conclude that the district court's dismissal of the complaint was correct.  The plaintiff has an adequate post-deprivation remedy pursuant to Tenn.  Code Ann. Sec. 29-30-101.  See Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 543-44 (1981).  Therefore, the plaintiff failed to state a claim.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.